Opinion by
Judge Lindsay:
This court cannot reverse' a judgment in a penal prosécution upon the ground that the verdict is against the evidence.
The instruction complained of is not embraced in the bill of exceptions, nor identified by any order of the court.
The clerk does not even state that the two papers copied in the record purporting to be instructions are those given by the court upon the trial of this case. For these reasons we cannot disturb the decision of the circuit court.
Judgment affirmed.